Per Curiam.
A decision in this case was rendered December 28, 1905. 41 Wash. 266, 83 Pac. 178. A petition for rehearing was subsequently interposed and denied, and the remittitur sent to the superior court. Owing to a clerical error in the remittitur it has been recalled. The case is now remanded to the superior court, with instructions to that court to consider the answer heretofore tendered to the *716clerk of said court by the defendant as being properly before the court for consideration; providing said answer is now with said clerk and that the fee for filing the same has been paid. If such answer is not in the possession of said clerk, or if the defendant within fifteen days from the filing of the remittitur elects to serve upon respondent’s attorneys of record and file another answer, it may do so. No costs shall be allowed to either party as against the other on account of any proceedings heretofore had in the superior court or in this court.